UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):June 1, 2011 PARKWAY PROPERTIES, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 1-11533 74-2123597 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) One Jackson Place, Suite 1000, 188 East Capitol Street, Jackson, MS 39201 (Address of Principal Executive Offices, including zip code) (601) 948-4091 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 of 2 Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On June 1, 2011, James R. Heistand and Rodolfo Prio-Touzet were appointed as directors of the Company and Mr. Heistand was named as Executive Chairman of the Board of Directors of the Company.For more information about the appointment of Messrs. Heistand and Prio-Touzet, please see the Company’s Current Report on Form 8-K previously filed on April 13, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PARKWAY PROPERTIES, INC. Date: June 6, 2011 By: /s/Mandy M. Pope Mandy M. Pope Executive Vice President and Chief Accounting Officer Page 2 of 2
